Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. The RCE is accepted.

Claims 1, 2, 4-24 are rejected under 35 U.S.C. 103 as being unpatentable over Yurovskaya et al. 8710136, in view of Bergmann 20110076608 and optionally JP 2001253974.
Yurovskaya teaches, especially in col. 10, 11 and 22, treating carbon black to remove PAH from it by heating in nitrogen or under vacuum.
Bergmann para 3 provides evidence that hydrogen is in the system, so it is expected that it is sorbed by the carbon, note para 43 the teaching of pressure. The treatment designed to remove the PAH is also expected to remove the hydrogen.
 While not teaching the implied limitation that the treatment is performed upon carbon formation, this is taught as an option and is thus obvious. For claim 8, ‘inert gas’ is taught, suggesting Ar for example. For claims 12 and 13, col. 12 suggests using the off-gas, as well as steam. It is also noted that using the treatment with a conventional process suggests use with a water quench, thus resulting in steam treatment. Claims 4 and 16 are obvious expedients to provide the desired gas-solid contact, noting that solids will fall downward and gases will rise upwardly. The gas compositions and processes of claims 2, 23 and 24 are obvious, as the treatment is not limited to the manner in which the carbon was made or what other impurities are present. Claims 14, 15 and 17 are obvious as ways of performing the separation taught as desirable. As to claim 10, it is noted that the combustion gas used to make carbon black contains CO2; the claims do not require an explicit injection of steam (or anything else) downstream of the formation zone of the carbon black. Therefore, the required contact is performed. For claim 20, making a safe product is an obvious expedient. For claim 18, col. 12 teaches that the tailgases (which contain hydrogen; Bergmann) are removed with the PAH. Fluidized bed is taught in col. 12. Reducing the level of the gases is obvious to purify the carbon. Claim 24 appears met since the off-gas is treated. Since the inert gas contact may be incorporated as part of the synthesis, the reactor 
Moreover, pg. 7 of JP ‘974 teaches that high amounts of hydrogen are undesirable (1% is 10,000 ppm). Therefore, removing hydrogen to the claimed level is an obvious expedient to improve compounding.

Claims 1, 2, 4-10 and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Yurovskaya taken with Bergemann ‘608, optionally taken with JP 2001253974.
Yurovskaya does not explicitly teach the use of steam, however Bergmann does in para. 38-46, treating carbon black with inert gas or steam to remove PAHs therefrom.  It is thus obvious to use steam in the process of Yurovskaya to remove the PAH materials. Further, the explicit teachings of noble gas and vacuum reinforce the holdings of obviousness as to the use of these agents/techniques. Comments above apply with respect to the presence of hydrogen, and its removal with the PAH, as well as the teachings of JP ‘974.

Applicant's arguments filed 9/10/21 have been fully considered but they are not persuasive.
The claims are open to atmospheric, or even lower, pressure. However, limiting the claims to the 5 bars (of the specification) would be considered allowable; the current claims are not so limited. Note Bermann para 43.




/STUART L HENDRICKSON/Primary Examiner, Art Unit 1736